Case 8:21-cv-01295-MSS-AEP Document 32 Filed 09/21/21 Page 1 of 1 PageID 285
                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

PERFECT KETO, LLC,

      Plaintiff,

v.                                                   Case No: 8:21-cv-1295-MSS-JSS

UNIVERSITY OF SOUTH
FLORIDA BOARD OF TRUSTEES,
UNIVERSITY OF SOUTH
FLORIDA RESEARCH
FOUNDATION, INC. and AXCESS
GLOBAL SCIENCES, INC.,

      Defendants.
___________________________________/

                              ORDER OF RECUSAL

      Under 28 U.S.C. § 455(a), a judge must disqualify herself in any proceeding in

which her impartiality might reasonably be questioned. When the proper grounds

exist, a judge has an affirmative and self-enforcing obligation to recuse herself sua

sponte. United States v. Kelly, 888 F.2d 732, 744 (11th Cir. 1989). In this case, the

undersigned’s spouse is the dean of the University of South Florida College of

Pharmacy. The University of South Florida is “administered by” the Board of

Trustees. Fla. Stat. § 1001.71 (2021). Consequently, recusal is warranted. The Clerk

is directed to reassign this case to another magistrate judge by random draw and

provide notice to the parties of the new magistrate judge.

      DONE and ORDERED in Tampa, Florida, on September 21, 2021.




Copies furnished to:
Counsel of Record
